UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF WEST VIRGINIA
AT CHARLESTON

UNITED STATES OF AMERTCA

v. CRIMINAL ACTION NOS. 2:11-00019
2:11-00210

RASHID OMART KENT

SUPERVISED RELEASE REVOCATION AND JUDGMENT ORDER
MEMORANDUM OPINION AND ORDER

 

 

On January 7, 2020, the United States of America
appeared by Joshua C. Hanks, Assistant United States Attorney,
and the defendant, Rashid Omari Kent, appeared in person and by
his counsel, Timothy J. LaFon, for a hearing on the petition
seeking revocation of supervised release submitted by United
States Probation Officer Mark Ruscello. The defendant commenced
a three-year term of supervised release in Criminal No.
2:11-00019, and a three-year term of supervised release in
Criminal No. 2:11-00210, on October 23, 2018, as more fully set
forth in the Judgment Including Sentence Under the Sentencing
Reform Act entered on January 3, 2012, in each Criminal No.

2:11-00019 and 2:11-00210.
The court heard the admissions of the defendant and

the representations and argument of counsel.

For reasons noted on the record of this proceeding,
which are ORDERED incorporated herein by reference, the court
found by a preponderance of the evidence that the defendant has
violated the conditions of supervised release in the following
respects: (1) the defendant has remained unemployed since
January 18, 2019; (2) on August 9, 2019, the defendant submitted
a urine specimen that tested positive for methamphetamine and
admitted to the probation officer that he consumed
methamphetamine on August 3, 2019; 3) the defendant failed to
notify his probation officer within 72 hours of being arrested
or questioned by a law enforcement officer in that
he failed to notify the probation officer of his arrest and
questioning that occurred on August 31, 2019; and (4) the
defendant failed to attend drug screenings as directed by the
probation officer on each November 9, December 11 and 21, 2018,
January 29, February 8, March 12, April 19, May 24, June 10,
July 5, August 12 and 23, and September 12, 2019; all as
admitted by the defendant on the record of the hearing and all

as set forth in the petition on supervised release.
The court further found by a preponderance of the
evidence that the defendant has violated additional terms of
supervised release in the following respects: (1) during a
traffic stop by the West Virginia State Police on June 6, 2019,
the defendant was in violation of state and federal law as he
was found in possession of a small quantity of a white powdery
substance that the defendant admitted at the scene as being
methamphetamine for his personal use and which appeared to the
experienced officer, Lieutenant Zerkle, to be methamphetamine,
and at that time a small scale was found under the driver’s seat
where the defendant was situate; (2) on the same date the
defendant violated the law by driving a vehicle on the public
highway with an expired registration, no inspection sticker, and
with his license having been revoked; and (3) the defendant left
the judicial district, the Southern District of West Virginia,
without permission inasmuch as on August 31, 2019, he was found
to be in Lawrence County, Ohio, having failed to obtain
permission from the probation officer or the court. With
respect to the August 31, 2019, event, the court finds that the
allegation of possession by the defendant has not been proven by

a preponderance of the evidence.
And the court finding, as more fully set forth on the
record of the hearing, that the violations warrant revocation of
supervised release and, further, that it would unduly depreciate
the seriousness of the violations if supervised release were not
revoked, it is ORDERED that the supervised release previously
imposed upon the defendant in this action be, and it hereby is,

revoked.

And the court having complied with the requirements of
Rule 32(a) (1) (B) and (C) of the Federal Rules of Criminal
Procedure, and finding, after considering the factors set forth
in 18 U.S.C. § 3583(e), that the defendant should be confined to
the extent set forth below, it is accordingly ORDERED that the
defendant be, and he hereby is, committed to the custody of the
United States Bureau of Prisons for imprisonment for a period of
FOURTEEN (14) MONTHS, in each Criminal No. 2:11-00019 and
Criminal No. 2:11-00210, to run concurrently, to be followed by
a term of supervised release of twenty-two (22) months in each
Criminal No. 2:11-00019 and Criminal No. 2:11-00210, to run
concurrently, upon the same terms and conditions of supervised

release as heretofore.
The defendant was remanded to the custody of the

United States Marshal.

The Clerk is directed to forward copies of this
written opinion and order to the defendant, all counsel of
record, the United States Probation Department, and the United

States Marshal.

DATED: January 8, 2020

A a ee
John I. ‘Copenhaver, Jr.
Senior United States District Judge
